Citation Nr: 1546711	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a chronic colon disorder, secondary to hemorrhoidectomies performed at a VA facility.  


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974.

This matter is on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking compensation benefits for a colon disorder, which has been diagnosed at different times as a thrombosed hemorrhoid and an intersphincteric abscess.  It is his contention that this disorder is the result of errors while undergoing hemorrhoidectomies at a VA facility in March and May 2001.  

Unfortunately, some additional development is required before the claim may be considered.  Specifically, at his hearing before the Board in September 2014, the Veteran stated that he experienced severe pain following the two procedures and, due to a long wait-time for an appointment with a VA physician, he sought treatment at the University of Pittsburgh Medical Center in Shadyside, Pennsylvania (Shadyside Hospital).  

The Board notes that the Veteran admitted that his recollection might be inaccurate, and the evidence of record does include records from Allegheny General Hospital, also in Pittsburgh, from 2004.  However, these are clearly not the records the Veteran was referring to at his hearing.  In fact, a VA treatment record from March 2001 (and 3 years prior to the Allegheny General Hospital records) noted that he sought treatment from Shadyside Hospital.  There does not appear to have been any efforts to acquire these records and, as they may be relevant to his claim, they should be acquired prior to adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, since April 2013, as well as from any VA facility from which the Veteran has received treatment.

After obtaining the Veteran's authorization, the RO should to attempt to acquire all records located with the University of Pittsburgh Medical Center, and particularly any records located at Shadyside Hospital.  The efforts undertaken to obtain these records should be noted in the claims file.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof or provide VA the information and consent necessary for VA to obtain the records.  

2.  The RO should also undertake any additional development it deems necessary.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a chronic colon disorder, secondary to hemorrhoidectomies performed at a VA facility, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

